 1                                 UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3   ANTHONY K. ANDERSON,                                         Case No. 2:21-cv-00514-APG-EJY
 4                   Plaintiff,
                                                                                ORDER
 5           v.
 6   STATE OF NEVADA, et al.,
 7                   Defendants.
 8

 9          Pending before the Court are Plaintiff’s second and third in forma pauperis applications (ECF

10   Nos. 5 and 7), and Ex Parte Motion for Appointment of Counsel (ECF No. 9). Under 28 U.S.C. §

11   1915(a)(2) and Local Rule LSR 1-2 Plaintiff’s second in forma pauperis application is complete and

12   granted rendering the third in forma pauperis application moot.

13          Plaintiff’s Ex Parte Motion for Appointment of Counsel is denied. Plaintiff does not have a

14   constitutional right to appointment of counsel to assist with his 42 U.S.C. § 1983 civil rights

15   claims. Storseth v. Spellman, 654 F.2d 1349, 1353 (9th Cir. 1981). The appointment of counsel in

16   a civil rights matter requires the Court to find extraordinary circumstances, which in turn requires

17   the Court to consider the likelihood of Plaintiff’s success on the merits of his case and his ability to

18   articulate his claims in light of the complexities of the legal issues presented. Agyeman v.

19   Corrections Corp. of America, 390 F.3d 1101, 1103 (9th Cir. 2004). “Neither of these factors is

20   dispositive and both must be viewed together before reaching a decision on [a] request [for]

21   counsel.” Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986). A review of Plaintiff’s First

22   Amended Complaint (ECF No. 8), which is the subject of a separate screening order, reveals neither

23   the complexities nor the likelihood of success necessary to warrant appointment of counsel at this

24   time. In fact, Plaintiff’s 193 page First Amended Complaint does not state a coherent claim upon

25   which relief maybe granted.

26          Accordingly, IT IS HEREBY ORDERED that Plaintiff’s second in forma pauperis

27   application (ECF No. 5) is GRANTED.

28
 1          IT IS FURTHER ORDERED that Plaintiff’s third in forma pauperis application (ECF No.

 2   7) is DENIED as moot.

 3          IT IS FURTHER ORDERED that Plaintiff’s Ex Parte Motion for Appointment of Counsel

 4   (ECF No. 9) is DENIED for the reasons stated above.

 5          Dated this 27th day of May, 2021.

 6

 7
                                                ELAYNA J. YOUCHAH
 8                                              UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                 -2-
